Citation Nr: 9927196	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  96-13 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the 
veteran's service-connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to waiver of overpayment of compensation 
benefits in the original amount of $156,699.18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
August 1970.

The appeal as to the issue of an increased rating for PTSD 
comes to the Board of Veterans' Appeals (Board) from the 
August 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
granting service connection for PTSD and assigning a 10 
percent disability rating.  

The appeal as to the overpayment issue arises from a RO 
January 1997 decision of the Committee on Waivers and 
Compromises (Committee) which denied a request for waiver of 
recovery of an overpayment of total disability based on 
individual unemployability (TDIU) compensation benefits, in 
the calculated amount of $156,699.18.  The Board notes that 
the amount of the overpayment is not in dispute.  

The Board in October 1998 reviewed the veteran's case and 
remanded the claim for entitlement to an increased evaluation 
for the veteran's service-connected PTSD, then rated 10 
percent disabling, including for a VA examination and RO 
review taking into consideration the new rating criteria for 
mental disorders. 38 C.F.R. § 4.130 (1998); formerly 
38 C.F.R. § 4.132 (1996);  See Suttman v. Brown, 5 Vet.App.  
127, 128 (1993); Green (Victor) v. Derwinski, 1 Vet.App. 121, 
124 (1991); See also Karnas v. Derwinski, 1 Vet.App. 308 
(1990); Bernard v. Brown, 4 Vet.App. 384, 393 (1993).  That 
development has been completed.

Specifically, in December 1998 a VA psychiatric examination 
for compensation purposes was conducted to evaluate the 
veteran's PTSD, considering both the old 


and new rating criteria for mental disorders.  Thereafter, in 
January 1999, the RO issued a rating decision granting an 
increase to a 50 percent disability rating for the veteran's 
service-connected PTSD.  

As was noted in the Board's October 1998 remand, the 
overpayment at issue was apparently created based on 
information obtained in an income verification match (IVM).  
Pursuant to interdepartmental agreement, strict controls have 
been placed on the access to the information generated by an 
IVM.  A stay on the adjudication of appeals which may require 
the discussion of specific information contained in an IVM 
file was imposed on the Board.  BVA CHAIRMAN'S MEMORANDUM 01-
97-24 (Aug. 22, 1997).   In this case, the Board continues to 
find it likely that the Board's adjudication of the veteran's 
request for waiver of overpayment may involve discussion of 
information contained in the veteran's IVM file.  
Accordingly, a stay is continued on adjudication of the 
veteran's appeal of the Committee's January 1997 overpayment 
waiver denial.  

It has been determined in that same memorandum that other, 
unrelated issues before the Board need not be stayed.  Hence, 
in multi-issue appeals containing issues that 
are subject to the stay and others that are not, the Board 
must continue to dispose or remand, as appropriate, all 
issues that are not subject to the stay.  BVA CHAIRMAN'S 
MEMORANDUM 01-97-24; See BVA CHAIRMAN'S MEMORANDUM  01-95-17.  
Accordingly, the veteran's claim of entitlement to an 
increased rating for PTSD is the subject of decision, below.  


FINDINGS OF FACT

1.  In January 1999, in light of medical findings at a 
December 1998 VA psychiatric examination for compensation 
purposes, the RO granted an increased rating for the 
veteran's service-connected PTSD to 50 percent.  



2.  In January 1999, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he was satisfied with the 50 percent rating 
assigned for his PTSD, and that he was accordingly 
withdrawing his appeal to the Board as to that issue. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on the issue of entitlement to an increased rating 
for PTSD above the 50 percent currently assigned; the appeal 
as to that issue is dismissed without prejudice.




ORDER

The appeal of entitlement to a rating in excess of 50 percent 
for PTSD is dismissed.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

